 UNITED RUBBER WORKERS, LOCAL 878251United Rubber, Cork, Linoleum and Plastic Workersof America, Local 878 (Goodyear Tire &Rubber Company) and Edward A. Marvin. Case26-CB- 1569March 25, 1981DECISION AND ORDEROn October 8, 1980, Administrative Law JudgeJohn M. Dyer issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief.The National Labor Relations Board has consid-ered the record and the attached Decision in lightof the exceptions and brief and has decided toaffirm the rulings, findings,' and conclusions of theAdministrative Law Judge but not to adopt his rec-ommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,United Rubber, Cork, Linoleum and Plastic Work-ers of America, Local 878, Union City, Tennessee,its officers, agents, and representatives, shall:1. Cease and desist from:(a) Preventing nonunion unit employees from re-ceiving grievance pay.(b) Informing employees that it has preventednonunion unit employees from receiving grievancepay.I Respondent excepts to the Administrative Law Judge's reliance on,and acceptance of, what is in its view hearsay testimony in finding thatRespondent violated Sec. 8(b)(I)(A) and (2) of the Act. We find no meritin this exception.The Board has decided that it is not bound to apply strictly the Feder-al Rules of Evidence concerning hearsay. Alvin J. Bar and Co.. Inc., 236NLRB 242 (1978). In any event, the statements involved herein fallwithin the definition of an admission by a party opponent, and thereforeare not hearsay. Fed. R. Evid. Rule 801(d)(2). Specifically, Jerry LeePierce, who was at the critical time in question a nonunit maintenanceclerk, testified that he found the error in omitting Marvin from theUnion's grievance pay list and questioned the union representatives as towhether or not to correct it. Pierce testified that, in his presence, UnionSteward Lampley telephoned Union Group Steward Bob Ivey and dis-cussed the situation. Lampley then told Pierce to "Pay it as we gave it toyou." When Pierce responded that it was not right, Lampley stated, "Payit as we give it to you. We skipped the man intentionally." Pierce laterrecounted this conversation to Lewis and Marvin. Lewis also repeatedthis conversation to Marvin on one occasion. The Administrative LawJudge also credited the testimony of employee Norman Petty that UnionSteward Odom told Petty that he (Odom) knew the Union had a duty ofequal representation of employees, but did not know if that went as far asgrievance pay. Further, Union Steward Richard Lewis testified thatOdom told him that he felt that, if a person was not in the Union. theperson should not get grievance pay.Each of the statements noted above was made by a representative ofRespondent to a witness who testified at the hearing. Accordingly, theyclearly constituted admissions attributable to Respondent. We furthernote that neither Lampley nor Odom took the witness stand to contradictthe testimony of Pierce, Petty, and Lewis, who himself was a union ste-ward.2 We will issue an Order in lieu of that recommended by the Adminis-trative Law Judge to correspond more closely to the violations found.255 NLRB No. 32(c) In any like or related manner restraining orcoercing employees in the exercise of rights guar-anteed them by Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Post at its offices and meeting places copiesof the attached notice marked "Appendix."3Copies of said notice, on forms provided by theRegional Director for Region 26, after being dulysigned by Respondent's authorized representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to members arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b) Sign and return to said Regional Directorsufficient copies of the attached notice marked"Appendix" for posting by Goodyear Tire &Rubber Company, if willing, in conspicuous places,including all places where notices to members arecustomarily posted.(c) Notify the Regional Director for Region 26,in writing, within 20 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT prevent nonunion unit em-ployees from receiving grievance pay.WE WILL NOT inform employees that wehave prevented nonunion unit employees fromreceiving grievance pay.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise ofrights guaranteed them by Section 7 of theAct.UNITED RUBBER, CORK, LINOLEUMAND PLASTIC WORKERS OF AMERICA,LOCAL 878 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEJOHN M. DYER, Administrative Law Judge: UnitedRubber, Cork, Linoleum and Plastic Workers of Amer-ica, Local 878, herein called the Union, Local 878 or Re-spondent, was alleged to have violated Section8(b)(l)(A) and (2) of the Act in a charge filed byEdward A. Marvin, an individual, on October 2, 1979.1On November 15, the Regional Director issued a com-plaint and notice of hearing alleging as violative of theAct, that, after a grievance in behalf of a group of em-ployees, which included Marvin, had been filed and beensustained, the Union intentionally omitted Marvin's namefrom a grievance pay list which caused the Company notto pay Marvin the amount of money due him under thesettlement of the grievance and that the Union, throughtwo of its stewards, Lewis and Odom, stated that Marvinwould not be paid because he was not a union member.Respondent's timely answer admitted the jurisdictionaland commerce allegations, its status as a union and thecollective-bargaining representative of the employees inan appropriate unit at the Company, and that it had acurrent contract with the Company and that the relevantgrievance had been filed on July 30 and been sustainedon September 14. Respondent denied the other allega-tions of the complaint or that it had violated the Act inany manner; and affirmatively stated that, after discover-ing Marvin had not been included in the group of em-ployees to be paid, it rectified such mistake and Marvinhad been paid the full amount owed him.Respondent also filed a motion to dismiss the com-plaint in this matter based on its statement of a "de mini-mis rule" and that everything necessary to make Marvinwhole had been done.Counsel for the General Counsel opposed the motionto dismiss on the basis that the nonpayment had been in-tentional because of Marvin's nonmembership in theUnion and that the violation had not been cured by thepayment of money to Marvin. This motion has beendenied and renewed and is hereby denied again.The question in this case is whether Respondent is re-sponsible for the intentional omission of Marvin frompayments due him under the grievance settlement be-cause of his nonmembership in the Union and whethersuch act and the statements to that effect are violative ofthe Act to the extent that they need a remedy. In consid-ering all the testimony, I find that such actions did vio-late the Act and that Respondent was responsible andthat an appropriate remedy should be ordered.All parties were afforded full opportunity to appear, toexamine and cross-examine witnesses, and to argue orallyat the hearing held in Union City, Tennessee, on April10, 1980. Counsel for the General Counsel and Respond-ent gave short oral arguments, and Respondent filed abrief.On the entire record in this case, including the exhibitsand testimony, and on my evaluation of the reliability ofthe witnesses based on the evidence and the lack ofdenial of certain testimony, I make the following:Unless otherwise stated, all events herein occurred during 1979.FINDINGS OF FACTI. COMMERCE FINDINGS AND UNION STATUSGoodyear Tire & Rubber Company is a corporationhaving offices and places of business in various States, in-cluding a facility in Union City, Tennessee, where it isengaged in the manufacture of radial tires. Annually,Goodyear purchased and received at its Union City fa-cility, from points directly outside the State of Tennes-see, goods and materials valued in excess of $50,000, andduring the same period sold and shipped from its UnionCity facility, directly to points outside the State of Ten-nessee, goods and materials valued in excess of $50,000.Respondent admits, and I find, that Goodyear is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.Respondent admits, and I find, that it is a labor organi-zation within the meaning of Section 2(5) of the Act.II. THE UNFAIR LABOR PRACTICESA. Background and FactsGoodyear and Respondent have had a contractual re-lationship for a number of years and the current contractcovers approximately 1,500 employees in what is basical-ly a P and M unit. The affected group in this case is theinstrument lab employees who are in the unit. Under thecontract, if work is improperly assigned to a wronggroup of employees, a grievance may be filed by the af-fected employees, and, where the grievance is settled intheir behalf, pay for the work wrongly assigned is madeto the affected employees. The contract provides a se-niority system and, where such grievance pay is to be re-ceived, it is paid in order of seniority to a maximum of 4hours per individual throughout the seniority roster forthe affected group. If during the contract year each ofthe employees in that affected group has received 4hours grievance pay, then the grievance pay would startagain from the top of the seniority list. If a small amountof grievance pay was due, each person in seniority orderwould be paid up to 4 hours, counting all previous griev-ance pay during the year, and the balance given to thenext employee through that or succeeding grievance paypayments until he was paid for 4 hours' grievance pay.On July 30, an employee named Richard Lewis filed agrievance alleging that work which should have beenperformed by the employees of the instrument laboratorywas improperly assigned to other employees. After filingthe grievance, Lewis was elected a steward on the thirdshift in the instrument lab. Around September 14, thegrievance was settled at the second step and provisionwas made for the payment of 6 hours' pay at regularrates to whoever was in line to receive it at that point.On September 26, steward Lewis read out a list ofthose receiving grievance pay for that grievance andstated that employee Starks would receive pay for 1-1/2hours, employee Maysse would receive pay for 4 hours,and employee Lewis would receive pay for one-halfhour. After the announcement, employee EdwardMarvin spoke to Lewis, saying the pay arrangement wasimproper since he had more seniority than employee UNITED RUBBER WORKERS, LOCAL 878253Maysse and should receive the pay listed to be paid toMaysse. Lewis agreed that the payment appeared to beimproper according to the seniority status of the individ-uals and said he would check on it.Jerry Lee Pierce, who became the maintenance super-visor in December 1979, was the salaried maintenanceclerk prior to that time and was not in the unit. Piercetestified that he kept a book or log with a seniority listand in addition had a master seniority list. Sometimearound July, in making payments in a different griev-ance, Pierce made up a list of employees to be paid andsent it to the payroll unit granting grievance pay to em-ployee Marvin. The error was called to his attention anda proper distribution was made recalling the amount toMarvin. Pierce then asked the union steward to take thebook to union headquarters and have it corrected so thathe could make payments correctly. In September, he hadnot received the book back from the Union when pay-ment of this grievance was to be made. On a Fridayafternoon, steward Odom called Pierce and read off thenames of the three employees to be paid, and theamounts. On the following Monday, Pierce said hechecked the list given him by odom against his masterseniority list to make sure it was in the right order andfound that Odom's list had skipped Marvin. He thencalled steward Lampley to the office and explained theproblem to him, asking Lampley whether he should paythe persons named by Odom or correct it, suggesting itwould be better to correct it right then. (Stewards Odomand Lampley had been in on the settlement of the griev-ance.) According to Pierce, Lampley telephoned groupsteward Bob Ivey. Pierce testified that he heard Lampleytell Ivey the problem. After a few minutes, Lampleyhung up the phone and told Pierce "Pay it as we gave itto you." Pierce told Lampley that it was not right. Lam-pley said "Pay it as we give it to you." "We skipped theman intentionally."Pierce typed up the list as given to him and turned itin to the accounting office for payment. According toPierce, A week or 10 days later he was approached byunion steward Lewis and employee Marvin and askedwhy Marvin had been skipped in the payment of thegrievance pay. He told Lewis and Marvin that he didnot do it intentionally, that if they had questions theyshould contact the Union and told them the conversationhe had with Lamplay, stating that he had followed theinstructions.Although the recollections of the individuals as towhere this conversation took place and under what cir-cumstances differs between the participants, the essentialsof the conversation are the same in all their testimony inthat all state that Pierce recited his conversation withLampley and the statements as to why the money waspaid as it was. Lewis repeated the conversation toMarvin at one point.Marvin testified that on September 29 he requestedand got a meeting with Third-Shift Superintendent Kim-ball and that steward Lewis was present with him. Atthe meeting he advised Kimball that he had talked tosomeone at the NLRB and they had told him he couldnot be skipped for grievance pay on the basis of notbeing in the Union and that both the Company and theUnion were liable to see that he was paid. Kimball saidthat he would take it up.Marvin asked for an NLRB charge form which wasmailed to him, completed and signed by him, and mailedback to the Regional Office where it was docketed onOctober 2.On October 5, fellow employee Maysse told Marvinthat the maintenance supervisor called him in and said anerror had been made in paying the grievance pay andthat the amount would be deducted from Maysse's payand given to Marvin. On the following day, October 6,Supervisor Christian told Marvin that he would get the 4hours' grievance pay in the near future.Fellow employee Norman Petty testified that Marvintold him he had been passed over for grievance pay be-cause he was not a union member. Petty stated that onOctober 3 he talked to first-shift steward Odom about it.Odom said he was aware of the situation and knew theUnion had a duty of equal representation of employees,but did not know if that went as far as grievance pay.Odom told Petty that he was responsible for Marvin'snot getting the grievance pay.Steward Lewis testified that he discussed the problemof Marvin's being skipped with day-shift steward Odom.He testified that Odom said he felt that, if a person werenot in the Union, that the person should not get griev-ance pay.There is agreement that approximately a week afterbeing told by the Company that he would get the griev-ance pay, Marvin received the appropriate amount.B. Analysis and ConclusionsRespondent argues that since there is a specific sectionin the contract between the Union and the Companywhich provides a mechanism for employees to later bemade whole for any amounts of pay skipped in makinggrievance payments, that this skipping of Marvin, sincehe was actually paid, leaves nothing to be done since theproblem was corrected within a week or two of Mar-vin's being skipped. Respondent asserts that the smallamount of money paid was de minimis and that this caseshould not have been processed because everything thatneeded to be done was done when Marvin received thegrievance pay.The General Counsel urges to the contrary that theproblem has been only partially corrected by Marvin'sreceipt of the pay, since he asserts the procedure in thecontract is to allow for skips in grievance pay that aremade by mistakes, but not by intentional direction, andthe practice became known, at the least, to the instru-ment lab employees, and was not rescinded by theUnion. Respondent put on no evidence to rebut the testi-mony given by Marvin, Lewis, Petty, and Pierce, and ittherefore stands uncontradicted that the skipping ofMarvin for grievance pay because he was not a unionmember was done on the basis of directions to Pierce byshop stewards Odom, Lampley, and Ivey. The uncontra-dicted testimony that Odom felt it was unnecessary inrepresenting unit employees that grievance pay be madeto a nonunion employee is the basis for skipping Mar- 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDvin's pay. That is confirmed by Lampley's statement toPierce that the skipping was done intentionally.Under the Act, the Union owes a duty to all employ-ees in a unit it represents, to represent them fairly andhonestly and not to arbitrarily discriminate againstanyone in that unit because of nonmembership in theUnion. The fact of the discrimination and the Union's re-sponsibility for it is clear on this record and certainlywas known to the employees in the instrument lab,merely by the fact of the announcement of the manner inwhich the pay was to be made. In an organization ofsome 20 employees, such as the instrument lab, the em-ployees know one another's seniority and their relativestanding in it. It was clear in this instance that skippingMarvin was done for a particular purpose, in essence, topunish him for not being a union member. The fact thatMarvin was paid eventually does not wipe out thedamage done to employees in that instrument lab andwherever else it may have become known that the Unionsought to punish an employee for not being a unionmember, by not dealing fairly with him in the apportion-ment of the grievance pay.I find that the statements made by Odom to Lewis andto Petty violated Section 8(b)(i)(A) of the Act. I furtherfind that the statements made by Lewis to Marvin, reiter-ating what he had been told as to the position of theUnion, and the fact that Marvin was skipped in the pay-ment of grievance pay violated Section 8(b)(1)(A) and(2) of the Act, and that partial remedy of the violation ofSection 8(b)(2) has been made by the receipt of themoney by Marvin, but that the violation has not beencompletely remedied as stated above. At the presentthere is no regression by the Union from the positiontaken by Odom, Lampley, and Ivey, and there is no as-surance that this violation might not be repeated. There-fore I will order that an appropriate notice be posted bythe Union to all of its members and, if the Company iswilling, posted at the Company where employees of theinstrument lab would normally read company notices.III. EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Union set forth in section II,above, occurring in connection with the operations ofthe Company, described in section 1, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.IV. THE REMEDYHaving found that Respondent engaged in unfair laborpractices, I recommend and order that it cease and desisttherefrom and that it take certain affirmative action spec-ified below, which is necessary to remedy and removethe effects of the unfair labor practices and to effectuatethe policies of the Act. I recommend that Respondentnot only post a notice to members, attached as an appen-dix hereto, but that it provide additional copies of thesame for posting by the Company if it is willing.CONCLUSIONS OF LAW1. United Rubber, Cork, Linoleum and Plastic Work-ers of America, Local 878, is a labor organization withinthe meaning of Section 2(5) of the Act.2. Goodyear Tire & Rubber Company is an employerwithin the meaning of Section 2(2) of the Act, engagedin commerce within the meaning of Section 2(6) and (7)of the Act.3. By initially preventing Edward A. Marvin from re-ceiving grievance pay because he was not a unionmember, Respondent breached its duty of fair representa-tion of unit employees and violated Section 8(b)( )(A)and (2) of the Act.4. By informing unit employees and union membersthat it had initially prevented Edward A. Marvin, a unitemployee, from receiving grievance pay because he wasnot a union member, Respondent violated Section8(b)(1)(A) of the Act.[Recommended Order omitted from publication.]